Citation Nr: 1003970	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  08-02 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence exists to reopen a 
claim for entitlement to service connection for hemorrhoids.  

2.  Whether new and material evidence exists to reopen a 
claim for entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

3.  Entitlement to service connection for an acquired 
psychiatric disability, to include PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1953 to June 1963.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California. 

The Veteran testified at a hearing before the undersigned 
Veterans Law Judge in December 2009, and a transcript of that 
hearing is of record.  

At the December 2009 hearing, the Veteran claimed that he has 
a prostate disability caused by hemorrhoid surgery in 
service.  This matter is referred to the RO for appropriate 
development.

The issue of entitlement to an acquired psychiatric 
disability, to include PTSD, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An October 2002 RO decision denied entitlement to service 
connection for hemorrhoids and PTSD; the Veteran did not 
appeal.  

2.  Since the October 2002 RO decision, new and material 
evidence has not been received relating to the Veteran's 
claim for entitlement to service connection for hemorrhoids, 
and that claim cannot be reopened.  

3.  Evidence regarding the Veteran's claim for entitlement to 
service connection for PTSD received since the October 2002 
RO decision is new and material, and the Veteran's claim must 
be reopened.  


CONCLUSIONS OF LAW

1.  The October 2002 RO decision that denied entitlement to 
service connection for hemorrhoids and PTSD is final.  38 
U.S.C.A.  § 7105(c) (West 2002); 38 C.F.R.  § 20.1103 (2009).

2.  New and material evidence has not been received since the 
October 2002 RO decision and the Veteran's claim for 
entitlement to service connection for hemorrhoids cannot be 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R.  § 3.156 
(2009).

3.  New and material evidence has been received since the 
October 2002 RO decision and the Veteran's claim for 
entitlement to service connection for PTSD is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R.  § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material

The Veteran is seeking entitlement to service connection for 
hemorrhoids and PTSD.  Service connection for these 
disabilities was previously denied in an October 2002 rating 
decision.  The Veteran did not appeal.

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  However, 38 U.S.C.A. § 5108 provides that if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  Hence, before reaching the issue of whether 
service connection is warranted, the Board must first 
determine whether the claim may be reopened.  See Elkins v. 
West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 
U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. 
Cir. 1998).

New and material evidence means evidence not previously 
submitted to agency decision makers which is neither 
cumulative nor redundant, and which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  Rather, the reasons 
for the final disallowance must be considered in determining 
whether the newly submitted evidence is material.  Id.  Such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a reason for that last final 
disallowance of the claim.  Id.

Hemorrhoids

The RO denied the appellant's prior claim for entitlement to 
service connection for hemorrhoids because there was no 
evidence that the Veteran currently suffered from 
hemorrhoids.  Thus, for evidence in this case to be 
considered new and material, it must show that the Veteran 
has a current hemorrhoid disability.   

Since October 2002, the Veteran has submitted VA treatment 
records and private treatment records from Dr. A.V..  The 
Veteran also testified before the undersigned Veterans Law 
Judge in December 2009.  This evidence is new, but it is not 
material.  There is still no evidence of record that the 
Veteran currently suffers from hemorrhoids.  In fact, at the 
December 2009 hearing, the Veteran actually testified that he 
has no problems with hemorrhoids at this time.  

As the evidence the Veteran has submitted is not new and 
material, his claim for entitlement to service connection for 
hemorrhoids cannot be reopened.

PTSD

The RO denied the appellant's prior claim for entitlement to 
service connection for PTSD because the Veteran did not have 
a current diagnosis of PTSD and he had not provided details 
concerning his alleged stressor.  Thus, for evidence in this 
case to be considered new and material, it must show that the 
Veteran has a current diagnosis of PTSD.   

Since the October 2002 decision, the Veteran has submitted VA 
treatment records, as well as personal statements describing 
details about his alleged in-service stressor.  In a January 
2008 VA mental health intake note, the psychologist examining 
the Veteran makes the following statement:  "Patient does 
meet the criteria for PTSD." 

While some of the new evidence clearly does not provide a 
basis to grant this claim, this evidence is new and raises a 
reasonable possibility of substantiating the Veteran's claim.  
The standard for reopening claims is, a this time, low.  
Accordingly, the Veteran's claim for entitlement to service 
connection for PTSD must be reopened.  The issue will be 
further addressed in the Remand section of this opinion.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Here, VCAA notice was satisfied by a letter sent to the 
Veteran in September 2005.  This letter informed the Veteran 
of what evidence was required to reopen his prior claims, as 
well as what evidence was required to substantiate the 
underlying service connection claims.  The Veteran was also 
informed of VA and the Veteran's respective duties for 
obtaining evidence.  

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  It appears that all evidence necessary 
for a fair adjudication of the claim is of record.  The RO 
has obtained the Veteran's service treatment records, as well 
as VA and private treatment records.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Based on the above, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The Veteran's claim for entitlement to service connection for 
hemorrhoids cannot be reopened.

The Veteran's claim for entitlement to service connection for 
PTSD is reopened.  


REMAND

The Veteran is seeking entitlement to service connection for 
an acquired psychiatric disability, to include PTSD, which he 
asserts has been caused by complications from hemorrhoid 
surgery performed in service.  

Following an evaluation at a VA medical center in November 
2004, the examining psychiatrist concluded that the Veteran 
did not meet the criteria for PTSD.  However, following 
another mental health consultation in January 2008, a VA 
psychologist diagnosed the Veteran with alcohol dependence in 
remission and possible nightmare disorder.  He also stated 
later in his report, "Patient does meet the criteria for 
PTSD."

As there is conflicting evidence as to whether the Veteran 
suffers from PTSD or some other acquired psychiatric 
disorder, the Board finds that a remand is warranted to 
afford the Veteran a VA examination.  

Importantly, the Board notes that a veteran generally is not 
competent to diagnose his mental condition; he is only 
competent to identify and explain the symptoms that he 
observes and experiences.  Consequently, a claim that 
identifies a single diagnosis (in this case PTSD) cannot be a 
claim limited only to that diagnosis, but must rather be 
considered a claim for any mental disability that may 
reasonably be encompassed by several factors including the 
veteran's description of the claim; the symptoms the veteran 
describes; and the information the veteran submits or VA 
obtains in support of the claim.  See Clemons v. Shinseki, 23 
Vet. App. 1 (2009).

Accordingly, the VA examiner is asked to identify any 
acquired psychiatric disabilities from which the Veteran 
currently suffers and render an opinion as to whether it is 
at least as likely as not that such a disability is related 
to the Veteran's military service.

Accordingly, the case is REMANDED for the following action:

1. The RO should schedule the Veteran for 
a VA psychological examination.  The 
examiner should note any functional 
impairment caused by the Veteran's 
acquired psychiatric disability or 
disabilities, if any, including a full 
description of the effects of his 
disability upon his ordinary activities.  

The Veteran's claim folder and a copy of 
this REMAND should be furnished to the 
examiner, who should indicate in the 
examination report that he or she has 
reviewed the claims file.  All findings 
should be described in detail and all 
necessary diagnostic testing performed.  

The examiner should render an opinion as 
to whether it is at least as likely as not 
(fifty percent or greater) that the 
Veteran's acquired psychiatric disability, 
if any, had onset in service or was caused 
or aggravated by his active service from 
May 1953 to June 1963.  If PTSD is 
indicated, the stressor that caused PTSD 
should be cited. 

2.  When the development requested has 
been completed, and the RO has ensured 
compliance with the requested action, this 
case should again be reviewed by the RO on 
the basis of the additional evidence.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


